Citation Nr: 0205401	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  93-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado




THE ISSUE

Whether the January 1947 and July 1947 rating decisions 
denying service connection for weak feet were clearly and 
unmistakably erroneous.  




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, brother and daughters








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating action 
of the RO which had granted service connection for PTSD and 
assigned a 30 percent rating, effective on May 9, 1990; the 
veteran appealed both the rating assigned and the effective 
date of the award.  

The case was also initially before the Board on appeal from a 
February 1992 rating decision which denied the veteran's 
claim of service connection for metatarsalgia on the merits, 
denied the claim of service connection for degenerative joint 
disease of the lumbosacral spine, denied an increased 
(compensable) rating for the service-connected residuals for 
a sacroiliac injury and held that there was no error in 
rating decisions of May 18, 1946, January 20, 1947, and July 
1, 1947.

The Board remanded the case in June 1994 and June 1995 for 
additional development of the record.  

In a rating decision of December 1994, the RO increased the 
rating for the service-connected PTSD to 70 percent, 
effective on May 19, 1990.  

The RO also assigned a 20 percent disability rating, 
effective on June 28, 1991, for the service-connected back 
disability, recharacterized as the residuals of a sacroiliac 
injury with degenerative disc disease of the lumbosacral 
spine.  

In a January 1996 rating action, the RO increased the rating 
for the service-connected PTSD to 100 percent, effective on 
August 29, 1989.  

In a decision promulgated in February 1998, the Board 
determined that the rating decisions of January and July 1947 
were not clearly and unmistakably erroneous with respect to 
the denial of the claims of service connection for bilateral 
foot disability.  

The Board also determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a foot disability; that an increased rating was not 
warranted for the service-connected degenerative disc 
disease; and that an earlier effective date was not warranted 
for the award of service connection for PTSD.  

The veteran appealed only the Board's determination that the 
1947 rating decisions were not clearly and unmistakably 
erroneous.  

In a December 2001 Memorandum Decision, the Court vacated the 
Board's decision insofar as it had found no clear and 
unmistakable error in the 1947 rating decisions.  The case 
was remanded to the Board for additional proceedings.  



FINDINGS OF FACT

1.  In rating decisions promulgated in January and July 1947, 
the RO denied the veteran's original claim of service 
connection for weak feet.  

2.  The correct facts, as they were known at the time, were 
before the RO, and the statutory or regulatory provisions 
extant at the time were correctly applied.  

3.  There was a tenable basis for the decision reached by the 
RO in January and July 1947.  



CONCLUSION OF LAW

The January and July 1947 rating decisions were not clearly 
and unmistakably erroneous with respect to the denial of the 
claim of service connection for bilateral foot disability.  
38 C.F.R. § 3.105(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the January 1947 rating decision 
which denied service connection for weak feet and the July 
1947 rating decision confirming that denial were clearly and 
unmistakably erroneous (CUE).  

The Court noted in its Memorandum Decision that the Board had 
not provided any discussion pertaining to the veteran's 
argument that he had had a claim for a foot disability 
pending since 1947.  The veteran's contention 
notwithstanding, the evidence clearly establishes that the 
veteran was informed of the decisions and advised of his 
appellate rights.  

A letter dated on January 24, 1947, advised the veteran of 
the January 1947 rating decision, and a letter dated on July 
8, 1947, advised him of the July 1947 rating decision.  

Contrary to the veteran's suggestion in his brief to the 
Court, each letter informed the veteran that he was not 
entitled to compensation benefits because the condition was 
not shown to have been incurred in or aggravated by his 
military service.  The letters also contained information 
referable to the veteran's right to appeal those decisions.  

Thus, absent a showing that the veteran filed a timely 
appeal, the applicable regulations require that those 
decisions became final, and the Board finds no basis at this 
time that a claim has not been pending since 1947.  Those 
decisions now may be revised only upon a showing of CUE.  See 
38 C.F.R. § 3.105(a).  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" 
that "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. App. 
at 314.  

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

In the veteran's case, the evidence available to the RO in 
January 1947 included his service medical records and the 
report of a November 1946 VA examination.  The veteran had 
been awarded the Combat Infantryman Badge.  

However, the service medical records only included a February 
1944 note that the veteran had "misfit shoes" adjusted.  
There were no clinical findings reported.  

The service entrance and separation medical examination 
reports recorded that the veteran's feet were "normal."  
Indeed, the May 1946 separation examination report was silent 
for any complaints or finding regarding foot pain.  

An August 1946 letter from F. Eberle Thornton, M.D., 
concluded: "The patient ha[d] a definite severe pes cavus 
which ha[d] become painful as the result of his increased 
activity in the service.  If [sic] feel he has a 20% 
disability and should be compensated.  He will always have to 
wear shoe supports for relief."  

The report of the November 1946 VA examination noted the 
veteran's complaints of foot pain which he attributed to 
excessive walking while in infantry.  The physical 
examination showed that the veteran had high arches, 
bilaterally.  However, he was able to demonstrate walking in 
bare feet and on his toes without difficulty.  

In a rating decision of January 1947, the RO denied the 
veteran's claim of service connection for "WEAK FEET HIGH 
ARCHES BILATERAL VERY MILD" on the basis that disability had 
not been incurred in or aggravated by service.  

In an April 1947 letter, Dr. Thornton observed:  "[The 
veteran's] feet [were] the same as before, pes cavus of a 
fairly marked degree."  

In May 1947, the veteran submitted a letter in which he 
stated that his feet first became painful after completion of 
basic training.  

The veteran was afforded another VA examination in June 1947 
when he reported that he suffered foot pain if he walked or 
stood for long periods of time.  The examination revealed 
hallux valgus, mild to moderate, bilateral.  Walking on the 
toes and true walking on the heels produced no symptoms.  The 
diagnosis was that of weak foot, bilateral, high arches.  

A July 1947 rating decision confirmed the January 1947 RO 
determination.  

In 1947, as now, service connection would be granted if it 
was shown that current disability was attributable to 
military service or to an already service-connected disorder.  

In addition, it was also the law that veterans who engaged in 
combat might use lay or other evidence to establish service 
incurrence.  See Act of December 20, 1941, ch. 603, Pub. L. 
No. 77-361, 55 Stat. 84 (codified as amended as 38 U.S.C. 
§ 1154).  

Even considering the relaxed evidentiary burden available to 
the veteran in 1947, no assertion has been made with any 
degree of specificity as to what error of fact was made or 
how a different application of law and regulations would 
dictate a "manifestly different" result.  Fugo v. Brown, 6 
Vet. App. at 44.  

Indeed, the veteran is shown to have stated in the May 1947 
letter that his feet started hurting just after basic 
training, not during combat.  Thus, the relaxed evidentiary 
burden would not apply to the veteran's claim in that regard.  

However, the effect of the veteran's contentions is that he 
is merely asserting disagreement with how the RO evaluated 
the facts before it in January and July 1947.  

In other words, he is merely asserting that the RO should 
have viewed the evidence differently-that the symptoms 
reported during service should have been viewed as a 
manifestation of a bilateral foot disability.  This is an 
assertion which is inadequate to raise a CUE claim.  Id.  

Indeed, the Board finds that there was a tenable basis for 
the RO's decisions in 1947.  The separation examination was 
negative for any evidence of a foot disability, as the 
veteran had no foot complaints or findings at the time.  To 
conclude that any foot complaints the veteran had during 
service had resolved before separation would be a supportable 
conclusion given the examination finding of "normal" feet.  

This examination along with the findings recorded in 
connection the initial VA examinations also serve to provide 
information that would weigh against Dr. Thornton's statement 
that the veteran had "definite severe pes cavus which ha[d] 
become painful as the result of his increased activity in 
service."  The statement of Dr. Thornton, in and of itself, 
is not adequate to establish aggravation, particularly in 
light of the negative separation examination.  Indeed, except 
for Dr. Thornton's statement, there was no evidence of any 
aggravation in service.  On this record, there is presented a 
tenable basis to find that the veteran's pes cavus did not 
undergo an increase in severity during service.  

Furthermore, in 1947, as now, the applicable regulations 
provided that, "in the absence of trauma or other definite 
evidence of aggravation, service connection [was] not in 
order for pes cavus which [was] a typically congenital or 
juvenile disease."  See Veterans Regulation No. 19, Schedule 
for Rating Disabilities, 1945 Edition.  

Again, there was presented in the record a tenable basis for 
concluding that there was no definite evidence of aggravation 
or trauma.  Thus, under the existing regulations, service 
connection could not have been granted for congenital pes 
cavus.  

The veteran also argues that VA's failure to apply the 
presumption of soundness upon entrance was clearly and 
unmistakably erroneous.  First, given the discussion 
hereinabove, it is clear that the RO was not required to 
discuss the application of the presumption of soundness.  

More importantly, there is no evidence in the record 
indicating that the application of the presumption of 
soundness would have manifestly changed the outcome given the 
fact that the discharge examination found no abnormality 
relative to the feet.  Again, on this record, there is a 
tenable basis to conclude that the veteran did not incur or 
aggravate an acquired foot disability in service.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  Luallen v. 
Brown, 8 Vet. App. at 96.  


ORDER

The claim of CUE in January 1947 and July 1947 rating 
decisions is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

